Matter of Sanai T. (Chanice T.) (2016 NY Slip Op 08369)





Matter of Sanai T. (Chanice T.)


2016 NY Slip Op 08369


Decided on December 14, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
VALERIE BRATHWAITE NELSON, JJ.


2015-07838
 (Docket Nos. N-14179-14, N-14180-14)

[*1]In the Matter of Sanai T. (Anonymous). Administration for Children's Services, petitioner-respondent; Chanice T. (Anonymous), appellant, et al., respondent. (Proceeding No. 1)
In the Matter of Zyirr J. (Anonymous). Administration for Children's Services, petitioner-respondent; Chanice T. (Anonymous), appellant, et al., respondent. (Proceeding No. 2)


Geanine Towers, P.C., Brooklyn, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Scott Shorr and Tahirih M. Sadrieh of counsel), for respondent.
Karen P. Simmons, Brooklyn, NY (Susan M. Cordaro and Barbara H. Dildine of counsel), attorney for the child.

DECISION & ORDER
Appeal by the mother from an order of the Family Court, Kings County (Amanda E. White, J.), dated August 6, 2015. The order, after a hearing, denied the mother's application pursuant to Family Court Act § 1028 for return of the subject child to her custody.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the mother's contention, the Family Court properly denied her application pursuant to Family Court Act § 1028 to return the subject child to her custody. The evidence adduced at the hearing was sufficient to establish that the return of the child to the mother would present an imminent risk to the child's emotional, mental, and physical health (see Family Ct Act § 1028[a]; Matter of Kyle D. [Everton D.], 134 AD3d 1109, 1109; Matter of Madeline A. [Elizabeth M.], 87 AD3d 1132; Matter of Elijah O. [Marilyn O.], 77 AD3d 836, 837).
RIVERA, J.P., CHAMBERS, ROMAN and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court